DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by U.S. PGPub 2018/0340861 to Schell et al. (published on 11/29/2018 and effectively filed on 05/23/2017).
Regarding claim 1, Schell teaches, with reference to Fig. 3, a multi-fiber connector fiber-optic measurement device that identifies a polarity type and measures an optical power of a multi-fiber connector fiber-optic patch cord (a cable optical connector 102 and a multi-fiber optical fiber cable 104), comprising: a beam splitter (optical splitter 123) that splits light from the multi-fiber connector fiber-optic patch cord into a plurality of lights (two outputs by the splitter as illustrated in Fig. 3); a first optical sensor (photodetector 120) that receives one of the lights split by the beam splitter and outputs a first 
Regarding claim 5, Schell teaches the splitter 123 may be a wavelength or power splitter in paragraphs [0055], [0057]. 
Regarding claim 6, Schell teaches one or more lenses that focus optical signals may be included, e.g., positioned to focus optical signals that impinge on the optical splitter 123, or positioned in a sensory field of the position sensing detector 118 or the photodetector 120 to focus optical signals output by the optical splitter 123 or to focus the optical signals to be within the sensory field. ([0056])
Regarding claim 7, Schell teaches that the multi- fiber connector fiber-optic measurement device 100 may include a device optical connector 112, which may be disposed on a housing of the device as a receptacle (Fig. 3) for a multi-fiber optical connector (multiple fiber end faces 108 are present in the cable optical connector 102) connected to the multi-fiber connector fiber-optic patch cord via a multi-fiber optical connector, and the receptacle for a multi-fiber optical connector has an opening that does not block light emitted from a ferrule end face of optical fibers (as illustrated in Fig. 1, the fibers end faces 108 are separately held within the connector, i.e., in a ferrule) in the multi-fiber optical connector (since the connectors 102, 112 are directly coupled, the optical signals are not blocked or otherwise re-directed).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schell et al. as applied to claim 7 above, and further in view of U.S. Patent 6,302,590 to Moore.  Schell teaches the connector measurement device comprising the device optical connector 112 with an opening for receiving the cable optical connector 102 as in Fig. 3 but does not specify whether the opening houses a positioning pin of the multi-fiber optical connector.  Moore also teaches an optical connector 100 having a housing .
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to specify multiple photodiodes for channel identification downstream from the splitter, wherein the photodiodes are positioned away from each other on a light-receiving face of the lights, when considered in view of the rest of the limitations of the claims.  JP2019152627A is closest prior art of record using a split photodiode 1212 having a plurality of light receiving regions A, B, C, D, on which spatial light is irradiated, but the regions are adjacent to each other so that spatial light spread over multiple light receiving regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2019152627A teaches a connection measuring device that identifies a polarity type of connectors using a split photodiode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883